DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 2-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey et al (US 2008/0197285).
4. 	As to claim 2, Frey et al disclose (fig. 1) a photon detector (single photon superconducting detector), (paragraph [0065]) comprising: a first optical waveguide (6) configured to guide (guide) photons (photons) from a photon source (8), (paragraph [0069]), the first optical waveguide (6) having a first linear coupling region (bottom surface of waveguide 6) and the first optical waveguide (6) having a first width (less than 500 nm), (paragraphs [0080], [0093]); a second optical waveguide (4) that is distinct and separate from the first optical waveguide (6), the second optical waveguide (4) having a second linear coupling region (top surface of 4) that is optically-coupled to the first linear coupling region (bottom surface of waveguide 6) of the first optical waveguide (6), wherein the first linear coupling region (bottom surface of waveguide 6) of the first optical waveguide (6) is disposed at a distance (longitudinal distance), (paragraph [0078]) from the second optical waveguide (4) and the second optical waveguide (4) has a second width (300 nm to 1µm) that is different from the first width (less 
5. 	As to claim 3, Frey et al disclose (fig. 1) the photon detector (single photon superconducting detector) wherein the superconducting detector component (single photon superconducting detector, SSPD) detects photons (photons) in part by transitioning from a superconducting state (99% of light injected is absorbed), (paragraph [0105]) to a non-superconducting state (no incident photons on detector) in response to receiving light (photons) having an intensity above a threshold intensity (threshold), (paragraphs [0080]-[0081]).
6. 	As to claim 4, Frey et al disclose (fig. 1) the photon detector (single photon superconducting detector, SSPD) further comprising one or more electrical contacts (7) electrically connected to the superconducting detector component (single photon superconducting detector, SSPD) and optically decoupled from the second optical waveguide (4), (paragraphs [0066]-[0068]).
7. 	As to claim 5, Frey et al disclose (fig. 1) the photon detector (single photon superconducting detector, SSPD) wherein the linear detector portion (detection zone, light space profile) is adapted to have a uniform current density (density), (paragraphs [0073]-[0074], [0125]).
8. 	As to claim 6, Frey et al disclose (fig. 1) the photon detector (single photon superconducting detector, SSPD) wherein the first optical waveguide (6) and the second optical 
9. 	As to claim 7, Frey et al disclose (fig. 1) the photon detector (single photon superconducting detector, SSPD) wherein the first optical waveguide (6) and the second optical waveguide (4) are positioned and sized to enable light (light) to evanescently transfer from the first optical waveguide (6) to the second optical waveguide (4), (paragraph [0080]).
10. 	As to claim 8, Frey et al disclose (fig.1) the photon detector (single photon superconducting detector, SSPD) wherein the first optical waveguide (6) and the second optical waveguide (4) are configured to have a preset light transfer rate between the first (6) and second optical waveguides (4), (paragraph [0080]).
11. 	As to claim 9, Frey et al disclose (fig. 1) the photon detector (single photon superconducting detector, SSPD) wherein at least one of the first linear coupling region (bottom surface of waveguide 6) and the second linear coupling region (top surface of waveguide 4) has a tapered width (10), (paragraphs [0072]-[0074], [0080]).
12. 	As to claim 10, Frey et al disclose (fig. 1) The photon detector (single photons superconducting detector, SSPD) further comprising: a third optical waveguide (8) that is distinct and separate from the first optical waveguide (6) and the second optical waveguide (4) and optically-coupled to the first optical waveguide (6); and a second superconducting component (single photons superconducting detector, SSPDs) positioned adjacent to the third optical waveguide (8) and configured to detect photons (photons) within the third optical waveguide (8), (paragraphs [0069], [0080], [0086]). 

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878